Exhibit 10.102
DYNEGY INC,
MASTER RETIREMENT TRUST
THIS AGREEMENT, effective as of the 13th day of December, 2001, is made between
DYNEGY INC., an Illinois corporation, herein referred to as the “Company”, and
THE NORTHERN TRUST COMPANY, an Illinois corporation, of Chicago, Illinois, as
Trustee, and constitutes a restatement into a single trust agreement known as
the DYNEGY INC. MASTER RETIREMENT TRUST agreement of the several trust
agreements which are listed in the attached schedule, which were heretofore made
by the Company and its Subsidiaries and under which the Trustee is accepting
appointment as successor trustee. The schedule may be amended from time to time
by the Company.
Illinois Power Company, an Illinois company, entered into The Illinois Power
Company Retirement Income Trust, effective the 5th day of August, 1977, and
Trustee became successor trustee under that trust, effective the 1st day of
April, 1982.
Illinova Corporation, the parent company of Illinois Power Company, entered into
an Agreement and Plan of Merger dated as of June 14, 1999, with certain other
parties named therein, providing for the merger of Dynegy Holdings Inc. a
Delaware corporation formerly known as Dynegy Inc., and Illinova with
subsidiaries of the Company. As a result of the merger, effective February 1,
2000. Illinois Power Company became a wholly owned subsidiary of the Company.
With respect to each Plan for which this agreement is adopted by the Company or
a Subsidiary as the funding medium, the Company or Subsidiary shall appoint the
Trustee as successor under the trust agreement which is the predecessor funding
medium for the Plan, shall direct the Trustee as successor under that trust
agreement to add the assets held thereunder to the assets of the Trust Fund and
shall appoint the Committee as the fiduciary which has the responsibility for
administering the Plan and the fiduciary which has the responsibility for Plan
investments.
The Trust Fund shall consist of all assets held by the Trustee as of the date of
this agreement or hereafter acquired by the Trustee as Trustee or successor
trustee under any other trust agreement made by the Company or by a Subsidiary
in connection with a Plan for which this agreement is adopted as the funding
medium, all investments and reinvestments thereof and all additions thereto by
way of contributions, earnings and increments, and shall be held upon the
following terms:

 

 



--------------------------------------------------------------------------------



 



ARTICLE ONE: DEFINITIONS
For the purposes of this agreement:
1.1 “Beneficiary” means a person designated to receive a benefit under a Plan
after the death of a Participant;
1.2 “Code” means the Internal Revenue Code of 1986, as amended;
1.3 “Committee” means the Benefit Plans Committee of the Company as constituted
from time to time which has the responsibility for administering each Plan and
shall be deemed for purposes of ERISA to be the Plan administrator and the named
fiduciary for Plan administration and which also has the responsibility for
allocating the assets of the Trust Fund among the Separate Accounts and any
Trustee Investment Account and for the appointment and removal of Investment
Advisers and shall be deemed for purposes of ERISA to be the named fiduciary for
Plan investments;
1.4 “Company” means Dynegy Inc. and any corporation which is the successor
thereto;
1.5 “Custodial Agent” means one or more persons or entities designated by the
Committee to maintain custody of assets of a Separate Investment Account
pursuant to Section 4.1(c);
1.6 “ERISA” means the Employee Retirement Income Security Act of 1974 as in
effect from time to time and the regulations issued thereunder;
1.7 “Investment Adviser” means an Investment Manager or an Investment Trustee to
whom the Committee has delegated investment responsibility for a Separate
Account or the Committee with respect to any assets of the Trust Fund for which
the Committee has investment responsibility;
1.8 “Investment Manager” means an investment manager as defined in Section 3(38)
of ERISA, which is appointed by the Committee to manage a Separate Investment
Account; but the Trustee shall have no responsibility to determine whether a
person or entity acting as an Investment Manager meets or continues to meet this
definition;
1.9 “Investment Trustee” means the trustee appointed by the Committee to manage
a Separate Investment Trust Account;
1.10 “Participant” means a person who is an employee or former employee of the
Company or of a Subsidiary and who is or was actually participating in a Plan;

 

2



--------------------------------------------------------------------------------



 



1.11 “Plan” means a retirement plan which has been established by the Company or
by a Subsidiary and for which this agreement has been adopted as the funding
medium in accordance with section 10.1;
1.12 “Plan Account” means the interest of each Plan in the Trust Fund;
1.13 “Separate Account” means a Separate Investment Account, a Separate
Investment Trust Account or a Separate Insurance Contract Account;
1.14 “Separate Insurance Contract Account” means assets of the Trust Fund
allocated by the Committee to an account of the Trust for investment in
insurance contracts directed by the Committee;
1.15 “ Separate Investment Account” means assets of the Trust Fund allocated by
the Committee to an account of the Trust which is to be managed by an Investment
Manager or the Committee;
1.16 “Separate Investment Trust Account” means assets of the Trust Fund
allocated by the Committee to an account of the Trust to be managed by an
Investment Trustee;
1.17 “Subsidiary” means a subsidiary or affiliate of the Company;
1.18 “Subtrust” means assets of a Separate Investment Account which are held by
a Subtrustee pursuant to an agreement which the Committee has approved and
directed the Trustee to enter into;
1.19 “Subtrustee” means the trustee appointed by the Committee to act as trustee
of a Subtrust;
1.20 “Trust” means this instrument and the trust evidenced thereby, as amended
from time to time;
1.21 “Trust Fund” means all assets subject to this agreement;
1..22 “Trustee” means THE “NORTHERN TRUST COMPANY and any successor Trustee or
Trustees; and
1.23 “Trustee Investment Account” means assets of the Trust Fund allocated by
the Committee to an account of the Trust to be managed by the Trustee with the
written consent of the Trustee.

 

3



--------------------------------------------------------------------------------



 



ARTICLE TWO: VALUATION AND ALLOCATION
2.1 The Trustee shall hold the Trust Fund as a commingled fund or commingled
funds in which each separate Plan shall be deemed to have a proportionate
undivided interest in the fund or funds in which it participates, except that
each fund or asset identified by the Committee as allocable to a particular Plan
Account, herein referred to as an “identified fund” or “identified asset”, and
income, appreciation or depreciation and expenses attributable to a particular
Plan Account or to an identified asset thereof, shall be allocated or charged to
that Plan Account. Contributions shall be designated by the Committee as
allocable, and distributions shall be designated by the Committee as chargeable,
to a particular Plan Account and shall be so allocated or charged. Upon the
direction of the Committee the Trustee shall periodically determine the value of
each Plan Account on such basis as the Trustee and the Committee shall from time
to time agree (considering the fair market value of the assets initially
received from the predecessor trustee or the Company with respect to the Plan
and subsequent contributions and distributions, net income, net appreciation or
depreciation and expenses attributable to the Plan) and shall render a statement
thereof to the Committee within one hundred twenty (120) days after each
valuation date.
2.2 The Committee may direct the Trustee to establish and maintain (in
accordance with the Committee’s direction) a “Post-Retirement Medical Benefit
Account” within a Plan Account. The Post-Retirement Medical Benefit Account
shall be maintained for the sole purpose of providing for the payment of medical
benefits described in the related Plan for eligible retired employees who are
entitled in pension benefits under the related Plan and their eligible spouses
and dependents in accordance with Section 401 (h) of the Code. The assets of
such Post-Retirement Medical Benefit Account shall be separately accounted for
on the Trustee’s books and records as a part of the Plan but may be commingled
and invested with other assets of the Trust Fund at the Committee’s discretion.
Additions to the Post-Retirement Medical Benefit Account may be made by
contributions from the Company or a Subsidiary or by the transfer(s) of assets
from the portion of the related Plan which is not accounted for on the Trustee’s
book and records as a Post-Retirement Medical Benefit Account, as directed by
the Committee, which direction shall be in accordance with Section 420 of the
Code. The Commiitee shall designate the contributions which are allocable to a
Post-Retirement Medical Benefit Account and shall designate the portion of the
assets attributable to the Plan which is not accounted for on the Trustee’s
books and records as a Post-Retirement Medical Benefit Account that is to be
transferred to the Post-Retirement Medical Benefit Account maintained within
such Plan. The Trustee shall make the payments from a Post-Retirement Medical
Benefit Account at the written direction of the Committee, which direction shall
be pursuant to the Plan document and in accordance with Section 420 of the Code
and other applicable law. Such direction may provide for the direct
reimbursement of the Company or a Subsidiary from a Plan’s Post-Retirement
Medical Benefit Account for certain expenses the Company or a Subsidiary has
previously paid to provide the post-retirement medical benefits under the
related Plan, including, without limitation, expenses attributable to the
administration of the Plan’s Post-Retirement Medical Benefits Account.

 

4



--------------------------------------------------------------------------------



 



Upon the Committee’s determination that all liabilities for benefit payments
under a Post-Retirement Medical Benefit Account have been satisfied, the
Committee shall direct the Trustee in writing to remit any remaining amounts
credited to such account to the Company or a Subsidiary, except to the extent
that such remaining amounts are attributable to a transfer of assets from the
portion of a Plan which does not constitute a Post-Retirement Medical Benefit
Account, in which even such remaining amounts shall be transferred back to such
other portion of the related Plan.
ARTICLE THREE: DISTRIBUTIONS
3.1 The Trustee shall make distributions from the Trust Fund to such persons, in
such amounts (but not exceeding the then value of the Plan Account to which the
distribution is chargeable), at such times and in such manner as the Committee
or its designee shall from time to time direct pursuant to the service
description furnished by the Trustee to the Committee from time to time. The
Trustee shall have no responsibility to ascertain whether any direction received
by the Trustee from the Committee or its designee in accordance with the
preceding sentence is proper and in compliance with the terms of a Plan or to
see to the application of any distribution. The Trustee shall not be liable for
any distribution made in good faith without actual notice or knowledge of the
changed condition or status of any recipient. If any distribution made by the
Trustee is returned unclaimed, the Trustee shall notify the Committee or its
designee and shall dispose of the distribution as the Committee or its designee
shall direct. The Trustee shall have no obligation to search for or ascertain
the whereabouts of any payee of benefits of the Trust Fund.
3.2 Notwithstanding the foregoing, the Committee may make distributions from the
Trust Fund through a commercial banking account in a federally insured banking
institution (including the Trustee) established by the Committee for such
purpose after written notice to the Trustee that the commercial banking account
has been so established. Upon such written notice, the Committee shall have the
responsibility to assure that any such commercial banking account is established
and maintained in accordance with ERISA and is properly insured. The Trustee
shall make such deposits from the Trust Fund to the commercial banking account
as the Committee or its designee may from time to time direct. The Trustee shall
have no responsibility to account for funds held in or disbursed from any such
commercial banking account, or to prepare any informational returns for tax
purposes as to distributions made therefrom.
ARTICLE FOUR: SEPARATE ACCOUNTS AND INVESTMENT ADVISERS
The Trust Fund shall consist of one or more Separate Accounts and, with the
Trustee’s written consent, one or more Trustee Investment Accounts. All Separate
Accounts and any Trustee Investment Accounts shall be established by the Trustee
at the direction of the Committee. The Committee shall designate assets of the
Trust Fund to be allocated to each Separate Account and each Trustee Investment
Account and shall direct the Trustee with respect to any transfer of assets
between Separate Accounts or between a Separate Account and a Trustee Investment
Account; provided that no asset shall be allocated or transferred to a Trustee
Investment Account without the Trustee’s written consent. The Committee shall
have investment responsibility for any assets of the Trust Fund not otherwise
allocated to a Separate Account or Trustee Investment Account, and such assets
shall comprise a Separate Investment Account for which the Committee serves as
Investment Adviser. The following provisions shall apply to the Separate
Accounts:

 

5



--------------------------------------------------------------------------------



 



4.1 With respect to each Separate Investment Account, the Committee may appoint
an Investment Manager who shall acknowledge by a writing delivered to the
Committee that it is a fiduciary with respect to the assets allocated thereto,
or in the event the Committee does not appoint an Investment Manager, the
Committee shall have investment responsibility with respect to such Separate
Investment Account and shall be responsible for monitoring the diversification
of the Trust Fund. The Trustee shall act with respect to assets allocated to a
Separate Investment Account only as directed by the Investment Manager or, in
the event that the Committee does not appoint an Investment Manager, the
Committee. The Committee may direct that any or all of the assets of a Separate
Investment Account be held by a Subtrustee. The Trustee shall have custody of
and custodial responsibility for all assets of the Trust Fund held in a Separate
Investment Account except as otherwise provided in this agreement or as follows:
(a) The Subtrustee of a Subtrust shall have custody of and custodial
responsibility for any assets of a Separate Investment Account allocated to it
by the Committee;
(b) The trustee of a collective or group trust fund (including without
limitation an Investment Manager or its bank affiliate) shall have custody of
and custodial responsibility for any assets of a Separate Investment Account
invested in such collective or group trust fund; and
(c) The Committee may direct in writing that the custody of additional assets of
a Separate Investment Account (other than those referred to in paragraphs
(a) and (b) of this Section 4.1) be maintained with a Custodial Agent. In such
event, the Committee shall approve, and direct the Trustee to enter into, a
custody agreement with the Custodial Agent (which custody agreement may
authorize the Custodial Agent to maintain custody of such assets with one or
more subagents, including a broker or dealer registered under the Securities
Exchange Act of 1934 or a nominee of such broker or dealer). The Custodial Agent
shall have custodial responsibility for any assets maintained with the Custodial
Agent or its subagents pursuant to the custody agreement. Notwithstanding any
other provision of this agreement, the Company (which has the authority to do so
under the laws of its state of incorporation) agrees to indemnify THE NORTHERN
TRUST COMPANY from any liability, loss and expense, including legal fees and
expenses, which THE NORTHERN TRUST COMPANY may sustain by reason of acting in
accordance with any directions of the Committee pursuant to this paragraph (c).
This paragraph shall survive the termination of this agreement.

 

6



--------------------------------------------------------------------------------



 



4.2 With respect to each Separate Investment Trust Account, the Trustee and the
Investment Trustee thereof shall upon the direction of the Committee execute an
investment trust agreement with respect thereto. The Investment Trustee shall
have custody of all of the assets of the Separate Investment Trust Account
except such assets as the Committee may from time to time determine shall be
held in the custody of the Trustee with the Trustee’s written consent; the
Trustee shall act with respect to any such assets in its custody only as
directed by the Investment Trustee.
4.3 With respect to each Separate Insurance Contract Account, from assets
allocated thereto the Trustee shall purchase or continue in effect such
insurance contracts, including annuity contracts and policies of life insurance,
as the Committee shall direct, the issuing insurance company may credit those
assets to its general account or to one or more of its separate accounts, and
the Trustee shall act with respect to those contracts only as directed by the
Committee.
4.4 The Committee shall have investment responsibility for assets held in any
Separate Account for which an Investment Manager or Investment Trustee has not
been retained, has been removed, or is for any reason unwilling or unable to
act. With respect to assets or Separate Accounts for which the Committee has
investment responsibility, the Trustee, acting only as directed by the
Committee, shall enter into such agreements as are necessary to facilitate any
investment, including agreements entering into a limited partnership. Subtrust
or the participation in real estate funds. The Trustee shall not make any
investment review of, or consider the propriety of holding or selling, or vote
any assets for which the Committee has investment responsibility.
4.5 With respect to each Separate Account, the Investment Adviser thereof shall
have the investment powers granted to the Trustee by ARTICLE FIVE, as limited by
Section 6.1 through Section 6.3 of ARTICLE SIX, as if all references therein to
the Trustee referred to the Investment Adviser.
4.6 The Committee may direct the Trustee to: (i) enter into such agreements as
are necessary to implement investment in futures contracts and options on
futures contracts; (ii) transfer initial margin to a futures commission merchant
or third party safekeeping bank pursuant to directions from an Investment
Adviser and (iii) pay or demand variation margin in accordance with industry
practice to or from such futures commission merchant based on daily marking to
market calculations. The Trustee shall have no investment or custodial
responsibility with respect to assets transferred to a futures commission
merchant or third party safekeeping bank.

 

7



--------------------------------------------------------------------------------



 



ARTICLE FIVE: POWERS OF TRUSTEE
Except as otherwise provided in this agreement, the Trustee shall hold, manage,
care for and protect the assets of the Trust Fund and shall have until actual
distribution thereof the following powers and, except to the extent inconsistent
herewith, those now or hereafter conferred by law;
5.1. To retain any asset originally included in the Trust Fund or subsequently
added thereto;
5.2 To invest and reinvest the assets without distinction between income and
principal in bonds, stocks, mortgages, notes, options, futures contracts,
options on futures contracts, limited partnership interests, participations in
regulated investment companies (including those for which the Trustee or its
affiliate is adviser), or other property of any kind, real or personal, foreign
or domestic, and to enter into insurance contracts;
5.3 To deposit any part or all of the assets with the Trustee or its affiliate
as trustee, or another person or entity acting as trustee of any collective or
group trust fund which is now or hereafter maintained as a medium for the
collective investment of funds of pension, profit sharing or other employee
benefit plans, and which is qualified under Section 401 (a) and exempt from
taxation under Section 501 (a) of the Code, and to withdraw any part or all of
the assets so deposited; any assets deposited with the trustee of a collective
or group trust fund shall be held and invested by the trustee thereunder
pursuant to all the terms and conditions of the trust agreement or declaration
of trust establishing the fund, which are hereby incorporated herein by
reference and shall prevail over any contrary provision of this agreement;
5.4 To deposit cash in any depository, including the banking department of the
Trustee or its affiliate and any organization acting as a fiduciary with respect
to the Trust Fund;
5.5 To hold any part of the assets in cash without liability for interest,
pending investment thereof or the payment of expenses or making of distributions
therewith, notwithstanding the Trustee’s receipt of “float” from such uninvested
cash;
5.6 To cause any asset, real or personal, to be held in a corporate depository
or federal book entry account system or registered in the Trustee’s name or in
the name of a nominee or in such other form as the Trustee deems best without
disclosing the trust relationship;
5.7 To vote, either in person or by general or limited proxy, or refrain from
voting, any corporate securities for any purpose, except that any security as to
which the Trustee’s possession of voting discretion would subject the issuing
company or the Trustee to any law, rule or regulation adversely affecting either
the company or the Trustee’s ability to retain or vote company securities, shall
be voted as directed by the Committee; to exercise or self any subscription or
conversion rights; to consent to and join in or oppose any voting trusts,
reorganizations, consolidations, mergers, foreclosures and liquidations and in
connection therewith to deposit securities and accept and hold other property
received therefor;

 

8



--------------------------------------------------------------------------------



 



5.8 To lease any assets for any period of time though commencing in the future
or extending beyond the term of the trust;
5.9 To borrow money from any lender, to extend or renew any existing
indebtedness and to mortgage or pledge any assets;
5.10 To sell at public or private sale, contract to sell, convey, exchange,
transfer and otherwise deal with the assets in accordance with industry
practice, and to sell put and covered call options from time to time for such
price and upon such terms as the Trustee sees fit; the Company acknowledges that
the Trustee may reverse any credits made to the Trust Fund by the Trustee prior
to receipt of payment in the event that payment is not received;
5.11 To employ agents, attorneys and proxies and to delegate to any one or more
of them any power, discretionary or otherwise, granted to the Trustee;
5.12 To compromise, contest, prosecute or abandon claims in favor of or against
the Trust Fund;
5.13 To appoint foreign custodians as agent of the Trustee to custody foreign
securities holdings of any Separate Account established by the Committee or of
any Trustee Investment Account;
5.14 To utilize any tax refund claim procedures with respect to taxes withheld
to which the Trust Fund may be entitled under applicable tax laws, treaties and
regulations; any exercise of such power by the Trustee shall be on a best
efforts basis; and
5.15 To perform other acts necessary or appropriate for the proper
administration of the Trust Fund, execute and deliver necessary instruments and
give full receipts and discharges.
ARTICLE SIX: LIMITATIONS ON POWERS
For purposes of this agreement, the powers and responsibilities allocated to the
Trustee shall be limited as follows:
6.1 The powers of the Trustee shall be exercisable for the exclusive purpose of
providing benefits to the Participants and Beneficiaries under the Plans and in
accordance with the standards of a prudent man under ERISA;

 

9



--------------------------------------------------------------------------------



 



6.2 Subject to Section 6.1 and Section 6.3, the Trustee shall diversify the
investments of that portion of the Trust Fund for which it has investment
responsibility so as to minimize the risk of large tosses;
6.3 Subject to Section 6.1, the Trustee shall, with respect to that portion of
the Trust Fund for which it has investment responsibility, follow the investment
guidelines established by the Committee given in exercise of the Committee’s
responsibility;
6.4 Except as otherwise provided in Section 4.6, the Trustee shall not make any
investment review of, consider the propriety of holding or selling, or vote
other than as directed by the Investment Adviser, any assets of the Trust Fund
allocated to a Separate Account in accordance with ARTICLE FOUR, except that if
the Trustee shall not have received contrary instructions from the Investment
Adviser thereof, the Trustee shall invest for short term purposes any cash
consisting of U.S. dollars of a Separate Account in its custody in bonds, notes
and other evidences of indebtedness having a maturity date not beyond five years
from the date of purchase, United States Treasury bills, commercial paper,
bankers’ acceptances and certificates of deposit, and undivided interests or
participations therein and (if subject to withdrawal on a daily or weekly basis)
participations in common or collective funds composed thereof and regulated
investment companies (including those for which The Northern Trust Company or
any of its affiliates acts as advisor). For currencies other than U.S. dollars,
the Trustee shall invest cash of a Separate Account as directed by the
Investment Adviser with respect to that Separate Account and such investments
may include an Interest bearing account of a foreign custodian;
6.5 The Committee shall have the sole investment responsibility with respect to
the retention, sale, purchase or voting of any employer stock which has not been
allocated to a Separate Account. The Trustee shall have custody of such employer
stock and shall act with respect thereto only as directed by the Committee. The
Trustee shall not make any investment review of, consider the propriety of
holding or selling, or vote any such employer stock. With respect to such
employer stock, the Committee shall have the investment power granted to the
Trustee by ARTICLE FIVE as limited by Section 6.1 and Section 6.2 of ARTICLE
SIX, as if all references therein to the Trustee referred to the Committee. No
provision of this Section 6.5 shall prevent the Trustee from taking any action
with respect to the voting or tender of such employer stock if the Trustee
determines in its sole discretion that such action is necessary in order for the
Trustee to fulfill its fiduciary responsibilities under ERISA; and
6.6 The Committee shall have sole responsibility for determining the propriety
of investment of the Trust Fund in foreign securities and the decision to
maintain the custody of foreign investments abroad. Except as otherwise directed
by the Committee, custody of foreign investments shall be maintained with
foreign custodians selected by the Trustee. The Trustee shall have no
responsibility for losses to the Trust Fund resulting from the acts or omissions
of any foreign custodian appointed by the Trustee unless due to the foreign
custodian’s fraud, negligence or willful misconduct. The Trustee shall maintain
custody of foreign investments in any jurisdiction where the Trustee has not
selected a custodian solely as directed by the Committee. The Trustee shall have
no responsibility for the financial condition, acts or omissions of any foreign
custodian holding assets of the Trust Fund at the direction of the Committee.

 

10



--------------------------------------------------------------------------------



 



ARTICLE SEVEN: ACCOUNTS
7.1 The Trustee shall maintain accounts of all investments, receipts and
disbursements, including contributions, distributions, purchases, sales and
other transactions of the Trust Fund.
7.2 Within one hundred twenty (120) days after the close of each fiscal year of
the Trust Fund and of any other period agreed upon by the Trustee and the
Committee the Trustee shall render to the Committee a statement of account tor
the Trust Fund for the period commencing with the close of the last preceding
period and a list showing each asset thereof as of the close of the current
period and its cost and fair market value. In preparing the Trustee’s written
account, the Trustee shall be fully protected in relying, without duty of
inquiry: (i) upon the determination of the issuing insurance company or other
entity with respect to the value of each insurance or investment contract
included in such written account, (ii) upon information provided by the general
partner or other investment entity with respect to the value of each limited
partnership or other investment interest included in such written account, and
(iii) with respect to any assets of the Trust Fund managed by an Investment
Adviser for which the Trustee deems not to have a readily ascertainable value,
upon the fair market value of such assets as determined by the applicable
Investment Adviser.
7.3 An account of the Trustee may be approved by the Committee by written notice
delivered to the Trustee. An account shall also be approved by the Committee’s
failure to object to the account by written notice delivered to the Trustee
within twenty-four (24) months of the date upon which the account was delivered
to the Committee, except to the extent such account contained misstatements or
errors caused by the Trustee’s gross negligence in its preparation of such
account. The approval of an account shall constitute a full and complete
discharge to the Trustee as to all matters set forth in that account as if the
account had been settled by a court of competent jurisdiction in an action or
proceeding to which the Trustee, the Company and the Committee were parties. In
no event shall the Trustee be precluded from having its accounts settled by a
judicial proceeding. Nothing in this article shall relieve the Trustee of any
responsibility, or liability for any responsibility, under ERISA.

 

11



--------------------------------------------------------------------------------



 



ARTICLE EIGHT: TRUSTEE SUCCESSION
8.1 The Trustee may resign at any time by written notice to the Committee, or
the Committee may remove the Trustee by written notice to the Trustee. The
resignation or removal shall be effective sixty (60) days after the date of the
Trustee’s resignation or receipt of the notice of removal, or at such earlier
date as the Trustee and the Committee may agree.
8.2 In case of the resignation or removal of the Trustee, the Committee shall
appoint a successor trustee by delivery to the Trustee of a written instrument
executed by the Committee appointing the successor Trustee and a written
instrument executed by the successor trustee accepting the appointment,
whereupon the Trustee shall deliver the assets of the Trust Fund to the
successor trustee but may reserve the amount necessary for the Trustee’s
outstanding and accrued fees payable in accordance with the terms of this
agreement subject to a fifteen (15) day waiting period after receipt of written
notice of such fees by the Company.
8.3 The successor Trustee, and any successor to the trust business of the
Trustee by merger, consolidation or otherwise, shall have all the powers given
the originally named Trustee. No successor trustee shall be personally liable
for any act or omission of any predecessor. Except as otherwise provided in
ERISA, the receipt of the successor trustee and the approval of the Trustee’s
final account by the Committee in the manner provided in ARTICLE SEVEN shall
constitute a full and complete discharge to the Trustee.
ARTICLE NINE: AMENDMENT AND TERMINATION
9.1 The Company may at any time or times with the consent of the Trustee amend
this agreement in whole or in part by instrument in writing delivered to the
Trustee and effective upon the date therein provided.
9.2 This agreement shall terminate with respect to a Plan by action of the
Company or Subsidiary responsible for making contributions to the Plan Account
or by the Plan’s loss of its qualified status under Section 401 (a) of the Code.
Upon termination with respect to a Plan, the Trustee shall distribute the Plan
Account in the manner directed by the Committee, in kind to the extent of
identified assets and the balance in cash or in kind or partly in each as
directed by the Committee, except that the Trustee may reserve the amount
necessary for the Trustee’s outstanding and accrued fees payable in accordance
with this agreement subject to a fifteen (15) day waiting period after receipt
of written notice of such fees by the Company. The Company shall indemnify and
hold the Trustee harmless from and against any loss, liability, claim, suit or
expense, including reasonable attorney’s fees and expenses, arising from making
a distribution under this section in accordance with a direction in writing by
the Committee.
9.3 This agreement shall terminate in its entirety when there is no asset
included in the Trust Fund.

 

12



--------------------------------------------------------------------------------



 



ARTICLE TEN: MISCELLANEOUS
10.1 Any action required to be taken by the Company or by a Subsidiary under
this Trust (including without limitation, the adoption of this agreement and the
Trust by a Plan) shall be by resolution of its board of directors or by the
written direction of one or more of its president, any vice president or
treasurer or assistant treasurer, or by such other person or persons as shall be
authorized by such officers or by resolution of its board of directors, which
resolution shall be filed with the Trustee. The Trustee may take or omit to take
any action in accordance with written direction purporting to be signed by such
an officer of the Company or Subsidiary or other authorized person, or in
reliance upon a certified copy of a resolution of the board of directors which
the Trustee believes to be genuine. The Trustee shall have no responsibility for
any action taken by the Trustee in accordance with any such resolution or
direction.
10.2 The Company shall certify to the Trustee in writing the names of the
members of the Committee acting from time to time, including any persons to whom
the Committee has delegated any authority or responsibility, and the Trustee
shall not be charged with knowledge of a change in the membership of such
Committee or in such persons until so notified in writing by the Company. Any
action required or permitted to be taken by the Committee shall be by direction
of such person or persons as shall be designated by the Committee to act for the
Committee. The Trustee may rely upon an instrument of designation signed by the
secretary or chairman of the Committee and filed with the Trustee and the
Trustee shall have no responsibility for any action taken by it in accordance
with any such direction.
10.3 Upon prior written notice to the Company, the Trustee may consult with
legal counsel, who may also be counsel for the Company, with respect to its
responsibilities under this agreement and shall be fully protected in acting or
refraining from acting in reliance upon the written advice of legal counsel for
the Company.
10.4 In no event shall the terms of any Plan, either expressly or by
implication, be deemed to impose upon the Trustee any power or responsibility
other than those set forth in this agreement. The Trustee may assume until
advised to the contrary that each Plan and the Trust Fund is qualified under
Section 401 (a) and exempt from taxation under Section 501 (a) of the Code, or
under corresponding provisions of subsequent federal tax laws. The Trustee shall
be accountable for contributions made to a Plan and included among the assets of
the Trust Fund but shall have no responsibility to collect contributions, to
determine whether the contributions comply with the provisions of the Plan or of
ERISA nor to determine whether contributions are adequate to meet or discharge
any liabilities under the Plans.
10.5 In any judicial proceeding to settle the accounts of the Trustee, the
Trustee, the Company and the Committee shall be the only necessary parties, in
any other judicial proceeding with respect to the Trustee or the Trust Fund, the
Trustee, the Company and each affected Subsidiary shall be the only necessary
parties; and no Participant or Beneficiary shall be entitled to any notice of
process. A final judgment in any such proceeding shall be binding upon the
parties to the proceeding and all Participants and Beneficiaries.
10.6 The Trustee shall be reimbursed for all reasonable expenses incurred in its
administration of the Trust Fund pursuant to the terms of this agreement,
including reasonable accounting and legal fees, for which the Company has
received prior written notice, and shall receive such reasonable compensation
for its services as the Trustee and the Company shall from time to time
determine. Those items of expense and compensation shall be paid from the Trust
Fund, subject to prior payment or reimbursement by the Company in its
discretion.

 

13



--------------------------------------------------------------------------------



 



Without limiting the rights of the Trustee as otherwise provided in this
agreement, pursuant to direction by the Committee, the Trustee shall pay from
the Trust Fund expenses of a Plan or compensation to parties providing services
to a Plan including but not by way of limitation, expenses or compensation
related to actuarial, PBGC premiums, Trustee’s fees, legal, accounting, office
space, printing, computer, recordkeeping, investment, performance evaluation or
any other material or service provided to the Plan, and, until paid, shall
constitute a claim against the Trust Fund which is paramount to the claims of
Participants and Beneficiaries; provided, however, that (a) the obligation by
the Committee to direct the Trustee to pay such expenses from the Trust Fund
shall cease to exist to the extent such expenses are paid by the Company or a
Subsidiary or (b) in the event the Trustee’s compensation is to be paid,
pursuant to this Section, from the Trust Fund, any individual serving as Trustee
who already receives full-time pay from an employer or an association of
employers whose employees are Participants, or from an employee organization
whose members are Participants, shall not receive any additional compensation
for serving as Trustee. This Section shall be deemed to be a part of any
contract to provide for expenses of administration of the Plans and Trust,
whether or not the signatory to such contract is the Company or a Subsidiary.
Further, pursuant to direction by the Committee, the Trustee may reimburse the
Company or a Subsidiary from the Trust Fund for expenses of a Plan to the extent
permitted by the Plan and ERISA. It shall be the responsibility of the Committee
to determine that any such expenses for which the Company or a Subsidiary is
reimbursed pursuant to this paragraph are expenses of a Plan permitted by the
Plan and ERISA.
10.7 In the event that THE NORTHERN TRUST COMPANY incurs any liability, loss,
claim, suit or expense (including reasonable attorneys fees) in connection with
or arising out of:
(a) The Northern Trust Company’s status as Trustee hereunder,
(b) the Trustee following a written direction (including electronic transmission
and telefacsimile) from an Investment Advisor, the Committee or the Company or
any person or entity authorized to act for the Committee or Company under the
terms of this agreement,
(c) the Trustee failing to act as a result of an Investment Advisor, the
Committee or the Company failing to provide a direction which the Company, an
Investment Advisor, or the Committee is required to provide under this
agreement, or
(d) any breach of fiduciary responsibility by a fiduciary other than the
Trustee,

 

14



--------------------------------------------------------------------------------



 



under circumstances where THE NORTHERN TRUST COMPANY cannot obtain or would be
precluded by law from obtaining payment or reimbursement of such liability,
loss, claim, suit or expense (including reasonable attorneys fees) from the
Trust Fund, then the Company (which has the authority to do so under the laws of
the state of its incorporation) shall indemnify and hold THE NORTHERN TRUST
COMPANY harmless from and against such liability, loss, claim, suit or expense.
The indemnification obligation of the Company shall not apply to the extent such
liability, loss, claim, suit or expense arises directly from (i) a breach by the
Trustee of responsibilities specifically allocated to it by the terms of this
agreement, or (ii) the negligence of the Trustee in the performance of its
responsibilities specifically allocated to it herein, or the Trustee’s willful
misconduct or fraud. This paragraph shall survive the termination of this
agreement.
10.8 Subject to the provisions of Section 10.6, neither the Company nor the
Committee shall direct the Trustee to cause any part of the Trust Fund to be
diverted to any purpose other than the exclusive benefit of the Participants and
Beneficiaries or, except as otherwise permitted under the affected Plan and
under ERISA, to be remitted to the Company or a Subsidiary.
10.9 Any person dealing with the Trustee need not see to the application of any
money paid or property delivered to the Trustee or inquire into the provisions
of this agreement or of any Plan or the Trustee’s authority thereunder or
compliance therewith, and may rely upon the statement of the Trustee that the
Trustee is acting in accordance with this agreement.
10.10 Except as otherwise directed by the Committee, which direction shall be in
compliance with applicable law and the relevant Plan, any interest of a
Participant or Beneficiary in the Trust Fund or any Plan or in any distribution
therefrom shall not be subject to the claim of any creditor, any spouse for
alimony or support, or others, or to legal process, and may not be voluntarily
or involuntarily alienated or encumbered.
10.11 If for any reason the Trustee is unwilling or unable to act as to any
property, such person or qualified corporation as the Trustee shall from time to
time designate in writing shall act as special trustee as to that property. Any
person or corporation acting as special trustee may resign at any time by
written notice to the Trustee. Each special trustee shall have the powers
granted to the Trustee by this agreement, to be exercised only with the approval
of the Trustee, to which the net income and the proceeds from sale of any part
or all of the property shall be remitted to be administered under this
agreement.
10.12 The Trustee shall not be responsible for any delay in performance, or non-
performance, of any obligation hereunder to the extent that the same is due to
forces beyond its reasonable control, including but not limited to delays,
errors or interruptions caused by the Company, the Committee or third parties,
any industrial, juridical, governmental, civil or military action, acts of
terrorism, insurrection or revolution, nuclear fusion, fission or radiation or
acts of God.

 

15



--------------------------------------------------------------------------------



 



10.13 In case any provision of this agreement shall be held illegal or invalid
for any reason, the illegality or invalidity shall not affect the remaining
provisions of this agreement, but shall be fully severable, and the agreement
shall be construed and enforced as if said illegal or invalid provisions had
never been inserted herein. This agreement supersedes and replaces any prior
agreements with respect to the subject matter hereof.
10.14 This agreement may be executed in any number of counterparts, each of
which shall be deemed an original, and the counterparts shall constitute one and
the same instrument.
ARTICLE ELEVEN: GOVERNING LAW
The provisions of ERISA and the internal laws of Illinois shall govern the
validity, interpretation and enforcement of this agreement, and in case of
conflict, the provisions of ERISA shall prevail. The invalidity of any part of
this agreement shall not affect the remaining parts thereof.

 

16



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company and the Trustee have executed this agreement by
their respective duly authorized officers effective as of the day and year first
above written.

            DYNEGY INC.
      By:   /s/ Jane D. Jones         Its: VP, Rewards & Technology  

The undersigned, [ILLEGIBLE], does hereby certify that he/she is the duly
elected, qualified and acting Assistant Secretary of Dynegy Inc. (the “Company”)
and further certifies that the person whose signature appears above is a duly
elected, qualified and acting officer of the Company with full power and
authority to execute this Trust Agreement on behalf of the Company and to take
such other actions and execute such other documents as may be necessary to
effectuate this agreement.

     
/s/ [ILLEGIBLE]
   
 
Assistant Secretary
   
Dynegy lnc.
   

            THE NORTHERN TRUST COMPANY
      By:   /s/ [ILLEGIBLE]         Its: Vice President   

The undersigned, [ILLEGIBLE], does hereby certify that he/she is the duly
elected, qualified and acting [Assistant] Secretary of The Northern Trust
Company (the “Northern”) and further certifies that the person whose signature
appears above is a duly elected, qualified and acting officer of the Northern
with full power and authority to execute this Trust Agreement on behalf of the
Northern and to take such other actions and execute such other documents as may
be necessary to effectuate this agreement.

     
 
   
The Northern Trust Company
   

 

17



--------------------------------------------------------------------------------



 



SCHEDULE TO
DYNEGY INC.
MASTER RETIREMENT TRUST
As of the effective date of the Dynegy Inc. Master Retirement Trust, that
certain Illinois Power Company Retirement Income Trust by and between Dynegy
Inc. and The Northern Trust Company, as amended.

 

18